       Case 2:20-mj-00173-KJN Document 17 Filed 08/19/21 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
5    Attorneys for Defendant
     JOE ROBERTS
6
7                             IN THE UNITED STATES DISTRICT COURT
8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                  ) Case No. 2:20-mj-00173-KJN
10                                               )
                     Plaintiff,                  ) MEMORANDUM TO CONTINUE STATUS
11                                               ) HEARING
             vs.                                 )
12                                               ) Hearing date: August 20, 2021
      JOE ROBERTS,                               ) Time: 2:00 p.m.
13                                               ) Judge: The Honorable Kendall J. Newman
                     Defendant.                  )
14                                               )
                                                 )
15
16          Mr. Joe Roberts, by and through undersigned counsel, requests that his status hearing set
17   for August 20, 2021, be continued to November 5, 2021, for the following reasons:
18          1. Mr. Roberts is pending sentencing in the Central District of California [2:13-cr-751-
19              TJH-1.] He was arrested on a warrant in the Eastern District of California and
20              remains detained at the Sacramento County Jail. The case has been transferred to the
21              Central District pursuant to Federal Rule of Criminal Procedure 5, but the Court has
22              not issued a transport order at this time on the basis of the Central District Court order
23              described below.
24          2. The District Court in the Central District, based on the parties stipulation there, has
25              ordered that Mr. Roberts remain in custody in Sacramento so that he can appear
26              remotely for court proceedings in the Central District [2:13-cr-751-TJH-1, Dkt. 487].
27              The Order reflects that the reason for the Court’s order is “logistical issues associated
28
     Ofrm
     Memorandum to Continue Status Hearing           -1-          United States v. Roberts, 2:20-mj-00173-KJN
       Case 2:20-mj-00173-KJN Document 17 Filed 08/19/21 Page 2 of 2



1               with his transport during the pandemic, made all the more difficult by the fact he is
2               wheelchair-bound,” and given that he may waive his personal appearance and appear
3               virtually pursuant to the CARES Act, unnecessary transportation presents a risk to his
4               health.
5           3. On August 16, 2021, the Central District Court continued the sentencing to November
6               1, 2021, on its own motion [2:13-cr-751-TJH-1, Dkt. 494]. The Attorney for Mr.
7               Roberts in the Central District has informed counsel that the parties there are working
8               toward the sentencing and requests more time for that to be accomplished.
9           4. The Assistant United States Attorney in the Eastern District of California, Vincenza
10              Rabenn, does not object to this continuance of status based upon the Central District
11              Court’s order and the parties’ need for more time there.
12          5. If Mr. Roberts is sentenced prior to November 5, 2021, the parties will vacate this
13              hearing.
14          Wherefore, it is requested that this Court continue the status hearing currently scheduled
15   for August 20, 2021, be continued to November 5, 2021 at 2:00 p.m. before Magistrate Judge
16   Carolyn K. Delaney.
17
18                                                Respectfully submitted,
19
20
     Dated: August 19, 2021
21                                                _/s/ Lexi Negin
                                                  LEXI NEGIN
22                                                Assistant Federal Defender
                                                  Attorney for Defendant
23
24
25   IT IS SO ORDERED,

26   Dated: August 19, 2021

27
28
     Ofrm
     Memorandum to Continue Status Hearing          -2-          United States v. Roberts, 2:20-mj-00173-KJN
